Citation Nr: 0512757	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  02-07 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to March 26, 2002, 
for service connection for the residuals of colon cancer, 
status post resection of the left colon.

2.  Entitlement to an initial rating in excess of 10 percent 
for the residuals of colon cancer, status post resection of 
the left colon.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from April 1943 to April 1949.

This case was previously before the Board of Veterans' 
Appeals (Board) in August 2004, at which time it was remanded 
for further development.  Following the requested 
development, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, confirmed and continued its 
denial of entitlement to an effective date prior to March 26, 
2002, for service connection for the residuals of colon 
cancer, status post resection of the left colon.  It also 
confirmed and continued an initial rating of 10 percent for 
that disorder.  Thereafter, the case was returned to the 
Board for further appellate action.

In its August 2004 remand, the Board referred the following 
issues to the RO for appropriate action:  Entitlement to 
service connection for scarlet fever and entitlement to 
service connection for dengue fever.  By a rating action on 
December 6, 2004, the RO denied those claims.  The next day, 
the veteran was notified of those decisions, as well as his 
appellate rights.  

In a letter, dated December 10, 2004, the veteran's 
representative disagreed with December 6, 2004, decision 
denying entitlement to service connection for a heart 
disorder.  The RO responded that it had never processed a 
claim for a heart condition for the veteran, but that if he 
wished to file such a claim, he should notify the RO in 
writing.  The RO stated that it would take no further action 
on the representative's statement until it received 
clarification from the veteran (or his representative) 
concerning his intent.  The RO provided a phone number for 
the veteran to call if he needed assistance.  Neither the 
veteran nor his representative responded with the requested 
clarification.  Therefore, although the veteran still has 
time to do so, the Board finds that he has not yet submitted 
a Notice of Disagreement (NOD) with the RO's December 2004 
decision which denied entitlement to service connection for 
scarlet fever and for dengue fever.  Accordingly, the Board 
does not currently have jurisdiction over those issues and 
neither will be considered below.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.101 (2004).  


FINDINGS OF FACT

1.  The veteran's colon cancer was first manifested many 
years after service, and there is no competent evidence that 
it is related to disease or injury in service or during the 
year after the veteran's discharge from service.

2.  The veteran's colon cancer is presumed to be the result 
of his performance of radiation risk activity in service.  

3.  The veteran's service-connected residuals of colon 
cancer, status post resection of the left colon, are 
productive of no more than slight impairment.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 26, 
2002, for service connection for the residuals of colon 
cancer, status post resection of the left colon, have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5110(a)-(b)(1) (West 2002); 38 C.F.R. 
§§ 3.114(a), 3.159, 3.303, 3.307, 3.309, 3.400(b)(2) (2004).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected residuals of colon cancer, status 
post resection of the left colon, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.114, DC 7343 - 7329 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to consideration of the merits of the veteran's claim, 
the Board must ensure that the VA has met its statutory duty 
to assist the veteran in the development of his claims of 
entitlement to an effective date prior to March 26, 2002, for 
service connection for the residuals of colon cancer, status 
post resection of the left colon and entitlement to an 
initial rating in excess of 10 percent for that disability.

I.  Duty to Assist

The VA has a statutory duty to assist the veteran in the 
development of his claims.  38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159.  In so doing, the VA must notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In particular, the RO 
must ensure that the veteran has been notified of the 
following:  (1) the information and evidence not of record 
that is necessary to substantiate each of his specific 
claims; (2) the information and evidence that VA will seek to 
provide; (3) the information and evidence that the veteran is 
expected to provide; and (4) the need to furnish the VA any 
evidence in his possession that pertains to any of his 
claims, i.e., something to the effect that he should give the 
VA everything he has pertaining to his claims.

In August 2001, the VA published final rules implementing the 
VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a)).  

By virtue of information contained in letters, dated in June 
2001 and September and November 2004, the RO informed the 
veteran and his representative of the information and 
evidence needed to substantiate and complete a claim for VA 
benefits.  The RO noted that in order to establish 
entitlement to an increased rating, the evidence had to show 
that the veteran's service-connected disability had gotten 
worse.  The RO also noted that the effective date of an award 
of compensation  based on an original claim would the date of 
the receipt of the claim or the date entitlement arose, 
whichever was later.  In that context, the RO requested that 
the veteran provide evidence to prove his claim for an 
earlier effective date.  
The VA noted that it would request relevant records held by 
Federal agencies, such as medical records from the military 
or VA medical centers (MC's) (including private facilities 
where the VA authorized treatment) or those held by the 
Social Security Administration.  The VA also noted that it 
would make reasonable efforts help the veteran try to get 
other relevant evidence, such as private medical records, 
employment records, or records from State or local government 
agencies.  The RO also requested that the veteran inform it 
if there was any other evidence or information that he 
thought would support his claims.

Specifically, the RO requested information regarding all 
medical treatment for the disabilities at issue which has not 
been made part of the record.  The RO enclosed VA Form 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs, which the veteran was to 
complete so that the RO could obtain copies of his private 
treatment records.  The RO noted that the veteran had 
previously submitted such forms for treatment received at the 
St. Francis Treatment Center and for treatment received from 
W. F., M.D.  However, the RO requested that the veteran again 
complete VA Form 21-4142 so that the RO could obtain copies 
of his records from those providers.  The RO stated that it 
was unable to use such forms due to the fact that his 
signature on those records was old.  For the veteran's 
reference, the RO enclosed copies of the previously completed 
forms.  

The RO also requested that the veteran complete VA Form 21-
4142 so that the RO could obtain copies of his records from 
Dr. M. S. C.  Such a form had been completed by the veteran 
in December 2003 noting that Dr. C's records could be 
obtained through St. Francis Medical Center.

The RO informed the veteran that it, specifically, needed 
copies of records reflecting his treatment for colon cancer 
from at least November 1998 through January 2001.  Such 
records included, but were not limited to hospital summaries, 
daily clinical records, surgical reports, and outpatient 
records.  The RO stated that if he had copies of such 
records, he should submit them as soon as possible.

The RO stated that following the receipt of the requested 
information, it would review the veteran's claims file to 
determine whether a VA medical examination was warranted.  
The RO noted that if such an examination was warranted, the 
veteran was to be contacted under separate cover and notified 
of the date, time, and place of the examination.  The VA 
stated that failure to report for an examination could have 
adverse consequences, including denial of the claim.  

The RO stated that it would notify the veteran if the holder 
of the records declined to provide them or asked for a fee to 
provide them.  The RO noted, however, that it was ultimately 
the veteran's responsibility to make sure that it received 
all of the evidence necessary to support his claim, which 
wasn't in the possession of a Federal department or agency.  

The VA told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
The VA also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  
A courtesy copy of the September 2004 letter was sent to the 
veteran's representative.  

In addition to the letters, dated in June 2001 and September 
and November 2004, the veteran was provided with a Statement 
of the Case (SOC), issued in May 2002; Supplemental 
Statements of the Case (SSOC's), issued in July 2002 and 
January 2005; and a copy of the Board's remand, issued in 
August 2004.  They further notified the veteran and his 
representative of the evidence necessary to substantiate his 
claims of entitlement to service connection for low back 
disability.  Indeed, the SOC set forth the relevant text of 
38 C.F.R. § 3.159.  The SOC and SSOC's also identified the 
evidence that had been received by the RO.  

The following evidence has been received in support of the 
veteran's appeal:  his service medical records; copies of his 
separation papers; records reflecting his treatment in March 
1952 and from April 1999 to January 2005 at the VAMC in Grand 
Island, Nebraska; reports of examinations performed by the VA 
in October 1996, July 2001, June 2002; records reflecting the 
veteran's treatment at St. Francis Medical Center from 
November 1998 to April 2004; records dated from November 1998 
to May 2003 reflecting the veteran's treatment by or through 
W. L. F., M.D.; information obtained from the internet which 
shows the history of the ship to which the veteran was 
assigned in service; and a January 2002 letter from the 
Defense Threat Reduction Agency.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
evidence to support the claim.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, he has 
not identified any further outstanding evidence (that has not 
been sought by the VA), which could be used to support the 
claims at issue.  In particular, the veteran did not respond 
to a November 2004 request from the RO that he complete VA 
Form 21-4142 with respect to his treatment rendered by Dr. M. 
S. C.  As noted above, however, in December 2003, the veteran 
had completed such a form showing that in January 2001, he 
had been treated for colon cancer by Dr. C.  Such treatment 
reportedly took place at St. Francis Cancer Treatment Center.  
Despite the lack of response to the November 2004 request, 
the Board notes that Dr. C's reports have been included with 
the records obtained from St. Francis Medical Center.  

Given the extensive efforts by the RO to development the 
record, there is no reasonable possibility that further 
development would lead to any additional relevant evidence 
with respect to the issues on appeal.  As such, further 
action is unnecessary in order to meet the VA's statutory 
duty to assist the veteran in the development of his claims.  
See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant).  

In light of the foregoing, there is no prejudice to the 
veteran due to a failure to assist him in the development of 
his claims of entitlement to an effective date prior to March 
26, 2002, for service connection for the residuals of colon 
cancer, status post resection of the left colon and of 
entitlement to an initial rating in excess of 10 percent for 
that disorder.  See Mayfield v. Nicholson, No. 02-1077 
(Fed. Cir. April 14, 2005) (discussing prejudicial error).  
Therefore, the Board will proceed to the merits of the 
appeal.  

II.  Facts and Analysis

A.  The Earlier Effective Date

Generally, the effective date of an award of service 
connection shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2).  There is an exception in that the effective 
date of disability compensation will be the day following the 
veteran's separation from active service, if the claim is 
received within 1 year after the veteran's separation from 
service.  Otherwise, the effective date will be the date of 
the receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)-(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(1). 

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A.  
§ 5101(a) (West 1991); 38 C.F.R. § 3.151(a) (2001).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the VA 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a). 

Where compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary of the VA (Secretary) or by the Secretary's 
direction, the effective date of such award or increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the act or administrative 
issue.  38 C.F.R. § 3.114(a).

In this case, the veteran's initial claim of entitlement to 
service connection for the residuals of colon cancer was 
received by the RO in February 2001.  There is simply no 
evidence on file of an earlier claim for that disability.  In 
November 1996, the veteran had filed a claim for service 
connection for the residuals of radiation exposure; however, 
such residuals could not have included colon cancer.  Not 
only did the veteran fail to specify the nature of such 
residuals, it should be noted that colon cancer was not 
manifested until 1998.  Accordingly, the November 1996 claim 
is not applicable to the effective date of service 
connection.  

The primary thrust of the veteran's contentions was that his 
colon cancer was the result of exposure to radiation in 
Nagasaki in World War II.  38 U.S.C. 1112(c)(2); 38 C.F.R. 
3.309(d).  At the time the veteran filed his claim, various 
forms of cancer were presumed to be the result of such 
exposure; however, colon cancer was not one of them.  
However, on January 25, 2002, VA published revisions in the 
Federal Register which granted presumptive service connection 
for colon cancer, for veterans who had participated in 
radiation-risk activities in service.  67 FR 3612 (January 
25, 2002) (now codified as amended at 38 C.F.R. § 3.309(d) 
(2004)).  These revisions were made effective on March 26, 
2002.

In a rating action in March 2002, the RO found that the 
veteran had participated in radiation risk activities in 
service when he had been stationed in Nagasaki for several 
days in September 1945.  The RO also found that he had been 
diagnosed with colon cancer in 1998.  Accordingly, service 
connection for the residuals of colon cancer was granted 
effective March 26, 2002, the effective date of the 
liberalizing change to 38 C.F.R. § 3.309(d).  

The veteran now seeks an earlier effective date for service 
connection for that disorder.

Although the service connection for colon cancer has been 
established based on a liberalizing change in the 
regulations, that does not preclude the veteran from proving 
direct service connection under 38 U.S.C.A. §§ 1110, 1131 and 
38 C.F.R. § 3.303.  See Combee v. Brown, 34 F.3d 1039, 1043-
44 (Fed. Cir. 1994).  If proven, an earlier effective date 
for service connection could be applicable.

In 2001, as now, service connection connoted many factors, 
but basically, it meant that the facts, shown by the 
evidence, established that a particular disease or injury 
resulting in disability was incurred coincident with active 
military, naval, or air service, or, if preexisting such 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection could, however, be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
established that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In determining whether service connection was warranted for a 
particular disability, there had to be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Also in 2001, as now, service connection could be presumed 
for certain disabilities, such as cancer, when such 
disability was shown to a degree of 10 percent or more within 
one year of the veteran's discharge from service.  
38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a 
presumption was rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

In this case, the veteran's service medical records are 
completely negative for any complaints or clinical findings 
of gastrointestinal disability, including colon cancer.  
There is also no competent evidence of such disability during 
the year after the veteran's discharge from service.  Indeed, 
not only does the evidence show that colon cancer was first 
manifested many years after service, there is no competent 
evidence on file showing a nexus between that disease and any 
injury or disease in service.  Absent such evidence, the 
veteran cannot meet the criteria for direct service 
connection for colon cancer.  Accordingly, an earlier 
effective date for service connection is not warranted on 
that basis.  

B.  Increased Rating for the Residuals of Colon Cancer

The veteran also seeks a initial rating in excess of 10 
percent for his service-connected residuals of colon cancer. 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2004).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

Malignant neoplasms of the digestive system, exclusive of 
skin growths, are rated in accordance with 38 C.F.R. § 4.114, 
DC 7343.  A 100 percent schedular rating is warranted for 
such a disorder and shall continue beyond the cessation of 
any surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure.  Six months after discontinuance of 
such treatment, the appropriate disability rating shall be 
determined by a mandatory VA examination.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e).  
If there has been no local recurrence or metastasis, rate on 
the residuals.

The residuals of the resection of the large intestine are 
rated in accordance with 38 C.F.R. § 4.114, DC 7329.  A 10 
percent rating is warranted for slight symptoms, while a 20 
percent rating is warranted for moderate symptoms.  Where 
residual adhesions constitute the predominant disability, the 
disability is to be rated under 38 C.F.R. § 4.114, DC 7301.  
Note following 38 C.F.R. § 4.114, DC 7329. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  

The RO's March 2002 decision on appeal, which granted 
entitlement to service connection for the residuals of colon 
cancer, was an initial rating award.  When an initial rating 
award is at issue, a practice known as "staged" ratings may 
apply.  That is, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999). 

A review of the evidence discloses that in 1998, the veteran 
was found to have colon cancer for which he underwent a 
resection of eight inches of the left colon, followed by a 
course of chemotherapy.  There is no evidence of local 
recurrence or metastasis, nor is there any evidence of 
peritoneal adhesions or findings of more than slight residual 
impairment.  Indeed, the veteran is well-nourished, and his 
treatment records, including the reports of colonoscopies in 
May 2000 and May 2003, are negative for any associated 
abnormalities.  As such a schedular rating in excess of 10 
percent is not warranted at this time.  

In arriving at this decision, the Board has considered the 
possibility of staged ratings noted in Fenderson; however, 
the evidence of record shows that the manifestations of his 
service-connected residuals of colon cancer have been 
generally consistent since March 26, 2002, the date that 
service connection and the 10 percent rating became 
effective.  Accordingly, there is no basis to invoke the 
principle of staged ratings. 

The Board has also considered the possibility of referring 
this case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
the veteran's service-connected residuals of colon cancer, 
status post resection of the left colon.  The evidence, 
however, does not show such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004).  Rather, the record shows that the manifestations of 
his residuals of colon cancer, status post resection of the 
left colon are those contemplated by the regular schedular 
standards.  It must be emphasized that the disability ratings 
are not job specific.  They represent as far as can 
practicably be determined the average impairment in earning 
capacity as a result of diseases or injuries encountered 
incident to military service and their residual conditions in 
civilian occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Absent competent evidence 
to the contrary, the Board finds no reason for further action 
under 38 C.F.R. § 3.321(b)(1). 


ORDER

Entitlement to an effective date prior to March 26, 2002, for 
service connection for the residuals of colon cancer, status 
post resection of the left colon, is denied.

Entitlement to an initial rating in excess of 10 percent for 
the residuals of colon cancer, status post resection of the 
left colon, is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


